PROSPECTUS SUPPLEMENT Filed pursuant to Rule424(b)(5) (to prospectus dated October 20, 2011) Registration No.333-177009 8,000,000 Shares of Common Stock and Warrants to purchase 2,800,000 shares of Common Stock Pluristem Therapeutics Inc. is offering up to8,000,000shares of its common stock and warrants to purchase up to 2,800,000 shares of its common stock at an exercise price of $5.00 per share of common stock. The shares of common stock and warrants will be sold in units, with each unit consisting of one share of common stock and a warrant to purchase0.35shares of common stock, with the shares of common stock and warrants immediately separable upon issuance.Each unit will be sold at a price of $4.00per unit. The shares and warrants will be mandatorily separable immediately upon issuance. Our common stock is listed on The NASDAQ Capital Market under the symbol “PSTI.”On September 12, 2012, the last reported sale price of our common stock on The NASDAQ Capital Market was $4.54 per share.Our common stock is also listed on the Tel Aviv Stock Exchange under the symbol “PLTR.” This prospectus supplement is not complete without, and may not be utilized except in connection with, the accompanying prospectus dated October 20, 2011. Further, we incorporate important information into this prospectus supplement and the accompanying prospectus by reference. There is no market through which the warrants may be sold and purchasers may not be able to resell the warrants purchased under this prospectus supplement. This may affect the pricing of the warrants in the secondary market, the transparency and availability of trading prices, the liquidity of such warrants, and the extent of issuer regulation. See “Risk Factors.” Investing in our securities involves a high degree of risk. See the "Risk Factors" section beginning on page S-5 of this prospectus supplement and the corresponding sections in the accompanying prospectus and in our Annual Report on Form10-K for our fiscal year ended June30, 2012, and our subsequent filings with the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended, which are incorporated by reference into this prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement is truthful or complete. Any representation to the contrary is a criminal offense. PER UNIT TOTAL Public offering price $ $ Underwriting discounts and commissions $ $ Offering proceeds to Pluristem before expenses $ $ Delivery of the units is expected to be made on or about September 19, 2012. We have granted the underwriters an option for a period of 30 days to purchase up to an additional 1,200,000 shares of common stock at a price of $3.7506 per share and/or additional warrants to purchase up to 420,000 shares of common stock at a price of $0.0094 per warrant. If the underwriters exercise the option in full, the total underwriting discounts and commissions payable by us will be $2,208,000, and the total proceeds to us, before expenses, will be $34,592,000. Sole Book-Running Manager Jefferies Co-Lead Manager Oppenheimer & Co. Co-Managers Needham&Company Maxim Group LLC Prospectus Supplement dated September 13, 2012. TABLE OF CONTENTS Prospectus Supplement Page About this Prospectus Supplement S-1 Prospectus Supplement Summary S-2 Risk Factors S-5 Special Note Regarding Forward-Looking Information S-8 Use of Proceeds S-8 Price Range of Common Stock S-8 Dividend Policy S-9 Capitalization S-10 Dilution S-11 Underwriting S-13 Description of Warrants S-20 Legal Matters S-23 Experts S-23 Where You Can Find More Information S-23 Incorporation of Documents by Reference S-23 Prospectus About this Prospectus 2 Our Company 3 Risk Factors 4 Special Note Regarding Forward-Looking Information 4 Use of Proceeds 4 The Securities We May Offer 4 Description of Capital Stock 5 Description of Warrants 5 Description of Units 7 Plan of Distribution 7 Validity of the Securities 10 Experts 10 Where You Can Find More Information 10 Incorporation of Documents By Reference 10 About this Prospectus Supplement A registration statement on Form S-3 (File No. 333-177009) utilizing a “shelf” registration process relating to the securities described in this prospectus supplement was initially filed with the Securities and Exchange Commission (SEC), on September 26, 2011, and was declared effective by the SEC on October 20, 2011.Under this “shelf” registration process, of which this offering is a part, we may, from time to time, sell up to an aggregate of $150 million of our common stock, preferred stock, warrants and units. We have not yet sold any securities under the foregoing shelf registration. This document is in two parts.The first part is this prospectus supplement, which describes the terms of this offering of our shares of common stock and warrants to purchase shares of common stock and also adds, updates and changes information contained in the accompanying prospectus and the documents incorporated therein by reference.The second part is the accompanying prospectus, which gives more general information, some of which may not apply to this offering.To the extent the information contained in this prospectus supplement differs or varies from the information contained in the accompanying prospectus or any document filed prior to the date of this prospectus supplement and incorporated herein by reference, the information in this prospectus supplement will govern. In addition, this prospectus supplement and the accompanying prospectus do not contain all of the information provided in the registration statement that we filed with the SEC. For further information about us, you should refer to that registration statement, which you can obtain from the SEC as described below under “Where You Can Find More Information.” You should rely only on the information contained in or incorporated by reference into this prospectus supplement and the accompanying prospectus.We have not, and the underwriters have not, authorized anyone to provide you with information that is different.This prospectus supplement is not an offer to sell or solicitation of an offer to buy our securities in any circumstances under which the offer or solicitation is unlawful.We are offering to sell, and seeking offers to buy, our securities only in jurisdictions where offers and sales are permitted.You should not assume that the information we have included in this prospectus supplement or the accompanying prospectus is accurate as of any date other than the date of this prospectus supplement or the accompanying prospectus, respectively, or that any information we have incorporated by reference is accurate as of any date other than the date of the document incorporated by reference, regardless of the time of delivery of this prospectus supplement or of any of our securities. Our business, financial condition, results of operations and prospects may have changed since those dates. Unless the context otherwise requires, all references in this prospectus to “we,” “our,” “our company,” “Pluristem,” “PSTI,” “us” and the “Company” refer to Pluristem Therapeutics Inc. and its subsidiary.Our name and logo and the names of our products are our trademarks or registered trademarks. S - 1 Prospectus Supplement Summary This summary highlights information contained elsewhere or incorporated by reference into this prospectus supplement and the accompanying prospectus. This summary does not contain all of the information that you should consider before investing in our securities. You should carefully read the entire prospectus supplement and the accompanying prospectus, including the “Risk Factors” sections, starting on page S-5 of this prospectus supplement, page 4 of the accompanying prospectus and page 10 of our Annual Report on Form 10-K for the fiscal year ended June 30, 2012, as well as the financial statements and the other information incorporated by reference herein, before making an investment decision. Overview We are a bio-therapeutics company developing standardized stem cell therapy products for the treatment of life threatening diseases.We are developing a pipeline of products, stored ready-to-use, derived from human placenta, a non-controversial, non-embryonic, adult cell source. Placental-derived adherent stromal stem cells are grown in our proprietary PluriX™ three-dimensional process that allows cells to grow in a natural environment and enables us to produce large quantities of clinical grade cells.We refer to the cells that are grown in the PluriX™ as our PLacental eXpanded cells, or PLX cells.We are expanding our in-house manufacturing capacity so that we will be able to grow large scale quantities of our cells efficiently and without reliance on outside vendors. Our strategy is to develop and manufacture cell therapy products for the treatment of multiple disorders via several routes of administration.We plan to execute this strategy both independently, using our own personnel, and through relationships with research and clinical institutions or in collaboration with other companies, such as United Therapeutics Corporation.We plan to have in-house manufacturing capacity of clinical grade PLX cells in commercial quantities and to control all of our proprietary manufacturing processes in order to assist in executing this strategy. We believe that intramuscular administration, or IM, which means that the cells are administrated locally to the muscle and not systemically, may be suited for a number of different clinical indications. Such indications include peripheral artery disease, critical limb ischemia, intermittent claudication, muscle injuries, thromboangiitis obliterans, or Buerger's disease, neuropathic pain, wound healing, orthopedic injuries, bone marrow diseases and acute radiation syndrome. In addition, we have reported successful pre-clinical studies utilizing our PLX cells when administered systemically by an intravenous, or IV, in treating multiple sclerosis, ischemic stroke, inflammatory bowel disease, acute myocardial infraction, diabetic diastolic heart failure, interstitial lung disease and radiation exposure.Under our exclusive license agreement with United Therapeutics, or the United Agreement, we plan to participate in the development and commercialization of a PLX cell-based product for the treatment of pulmonary arterial hypertension. Recent Developments Clinical Activities A seven year old girl suffering from aplastic bone marrow disease was given two doses of PLX cells intramuscularly in a compassionate use situation. Approximately 10 days following the last administration of PLX cells, which took place on March 28, 2012, the patient’s hematological parameters began to significantly improve.We believe that this clinical result suggests that PLX cells may be effective in supporting bone marrow transplantation and in treating bone marrow suppression from radiation and chemotherapy. Additionally, this case suggests that PLX cells administered locally into skeletal muscle may have efficacious systemic effects.The treatment was made under the Israeli government's compassionate use program. On August 6, 2012, we announced that the injection of PLX cells in a patient suffering from bone marrow failure in which there was a dangerous reduction in the number of red blood cells, white blood cells, and platelets (pancytopenia) caused an improvement in her clinical condition leading to her discharge from the hospital. The treatment was made under the Israeli government's compassionate use program. On September 5, 2012, we announced that our PLX cells were administered to a third patient suffering from Acute Myeloid Leukemia in Hadassah Medical Center andhis clinical condition improved, resulting in his release from the hospital. The treatment was made under the Israeli government's compassionate use program. In March 2012, we submitted an investigational new drug application, or IND, to the FDA for the use of PLX-PAD to treat intermittent claudication, a form of peripheral artery disease. We initiated a Phase II clinical trial using PLX-PAD intramuscularly for the treatment of intermittent claudication in September 2012. The trial will evaluate the safety and efficacy of two different doses of PLX-PAD compared to a placebo administered via one or two intramuscular injections. The study will be conducted at several leading U.S. clinical sites. S - 2 On August 7, 2012, we announced that we received approval from the Paul-Ehrlich-Institute, the medical regulatory body in Germany, to commence a Phase I/II randomized, double blind, placebo controlled study to assess the safety and efficacy of PLX cells, through intramuscular injections, for the regeneration of injured gluteal musculature following total hip replacement. Pre-Clinical Activities We recently announced the results of twopre-clinical studies using our PLX cells in animals for the treatment of acute myocardial infarction and diabetic diastolic heart failure. In the heart attack study, PLX cells reduced the area of infarction and improved cardiac hemodynamic parameters. In the diabetic diastolic heart failure study, conducted under the European Commission's Seventh Framework Program (FP7) Collaboration, data suggest that cardiac function in animals with diabetic-induced diastolic dysfunctional heart failure improved following the administration of PLX cells. On June 19, 2012, we announced the completion of a pre-clinical study measuring the effectiveness of our PLX cells when administered intramuscularly in animals whose bone marrow had been previously irradiated.This approach may produce systemic benefits for a number of hematological disorders, as well as primary and secondary bone marrow failure, such as in radiation sickness and possibly for some complications from chemotherapy and radiotherapy. On July 26, 2012, we announced an invitation from the U.S. National Institute of Allergy and Infectious Diseases to submit our PLX cells to the Institute for evaluation in models of hematopoietic and gastrointestinal acute radiation syndrome. On July 31, 2012, we also announced the results of new pre-clinical studies in animals that show that PLX cells may be effective in reducing pulmonary fibrosis and improving lung function in a group of diseases collectively called interstitial lung disease. Corporate Information We were incorporated in the State of Nevada on May 11, 2001. Since 2003, we have operated a wholly owned research and development subsidiary based in Israel called Pluristem, Ltd.Our principal offices are located in Israel at MATAM Advanced Technology Park, Building No. 20, Haifa, Israel 31905. We maintain a website at www.pluristem.com; this website is not a part of this prospectus supplement and should not be deemed “filed” under the Securities Exchange Act of 1934, as amended, or the Exchange Act. S - 3 The Offering Shares of common stock and warrants offered 8,000,000 shares and warrants to purchase up to 2,800,000 shares of common stock. This prospectus also covers up to 2,800,000 shares of common stock issuable upon exercise of the warrants. Offering price per unit Terms of warrants An exercise price of $5.00 per share exercisable on March 19, 2013 and expiring on September 19, 2017, the fifth anniversary of the date of issuance. Common stock outstanding prior to this offering 47,456,785 shares. Common stock to be outstanding after this offering 55,456,785 shares or 58,256,785 shares if all of the warrants are exercised. Use of proceeds We estimate that the net proceeds from this offering, after deducting underwriting discounts and commissions and offering expenses payable by us, will be approximately $29,580,000.We intend to use the net proceeds from this offering for expenses related to the conduct of our clinical trials, research and product development activities, and for general corporate purposes, including general working capital purposes. See “Use of Proceeds” on page S-8. Risk factors See “Risk Factors” beginning on page S-5 of this prospectus supplement and page 4 of the accompanying prospectus for a discussion of the risks you should carefully consider before deciding to invest in our securities. Lock-up Subject to certain exceptions, we and our executive officers and directors have agreed with the underwriters not to sell, transfer or dispose of any shares of our common stock for a period of 90 days after the date of this prospectus supplement. See “Underwriting” on page S-13. NASDAQ Capital Market symbol PSTI. Unless otherwise stated, all information in this prospectus supplement is based on 47,456,785 shares of common stock outstanding as of September 5, 2012, assumes no exercise of the underwriters’ option to purchaseadditional shares and/or warrants, and does not include the following: ■ 2,293,840 shares issuable upon the exercise of stock options outstanding prior to this offering under our stock incentive plans, at a weighted average exercise price of $4.06 per share; ■ 742,471 shares available for future grants under our stock incentive plans; ■ 12,955,500 shares issuable upon the exercise of warrants outstanding prior to this offering, at a weighted average exercise price of $2.69 per share; and ■ 1,898,948 restricted stock units issuable upon vesting. S - 4 Risk Factors Investing in our securities involves significant risks.Before making an investment decision, you should carefully consider the risks described below, in the accompanying prospectus and in our most recent Annual Report on Form 10-K and in our subsequent filings with the SEC, together with all of the other information appearing hereinor incorporated herein by reference, in light of your particular investment objectives and financial circumstances. The risks so described are not the only risks we face.Additional risks not presently known to us or that we currently deem immaterial may also impair our business operations. Our business, financial condition and results of operations could be materially adversely affected by any of these risks. The trading price of our securities could decline due to any of these risks, and you may lose all or part of your investment.The discussion of risks includes or refers to forward-looking statements; you should read the explanation of the qualifications and limitations on such forward-looking statements discussed elsewhere herein or incorporated herein by reference. We have a limited operating history in our business of developing and commercializing cell therapy products. We have a limited operating history in our business of developing and commercializing cell therapy products and must be considered in the development stage.We have generated revenues since our inception only in connection with the United Agreement, and we will, in all likelihood, continue to incur operating expenses without significant revenues until we successfully develop and commercialize our cell therapy products.Our primary sources of funds have been the sale of our securities, government grants and revenues from the United Agreement.We cannot give assurances that we will be able to generate any recurring and significant revenues or income.These circumstances make us dependent on additional financial support until profitability is achieved.There is no assurance that we will ever be profitable or that we will be able to continue as a going concern in the long term. Our success will depend in part on our ability to protect our technology and products with patents. The patent position of biotechnology and pharmaceutical companies generally is highly uncertain, involves complex legal and factual questions and has in recent years been the subject of much litigation. As a result, the issuance, scope, validity, enforceability and commercial value of our and any future licensors' patent rights are highly uncertain. Our pending and future patent applications may not result in patents being issued which protect our technology or products or which effectively prevent others from commercializing competitive technologies and products. Changes in either the patent laws or interpretation of the patent laws in the United States and other countries may diminish the value of our patents or narrow the scope of our patent protection. The laws of foreign countries may not protect our rights to the same extent as the laws of the United States and we may not be able to obtain meaningful patent protection for any of our commercial products either in or outside the United States. We have three issued U.S. patents and eighteen issued non-U.S. patents.Our issued patents which claim priority from US application no. 60/118,789 will expire in 2020. These patents are directed to methods for maintaining and expanding undifferentiated hematopoietic stem cells and to the use of those cells in cell therapy.In addition, we have a granted European patent with claims directed to theuse of placenta (and adipose) derived cells for treatment of ischemic diseases that is now in the opposition period.We have thirteen pending U.S. patent applications and seventy pending non-U.S. patent applications (including three International Applications). If any of these pending patent applications were to issue as patents, they would be expected to expire sometime between 2020 and 2031. Issued patents (in South Africa and the Russian Federation) and pending applications claiming priority from provisional no 60/784,769 are directed to 3D expanded placenta and adipose derived cells, their methods of manufacture and methods of use. These issued patents and pending applications (if they were to issue) are expected to expire in 2027.Issued patents (in Europe and South Africa) and pending applications claiming priority from provisional no 60/960,184 are directed to methods of using placenta and adipose derived cells for treating both ischemic diseases and for regeneration of connective tissue.These issued patents and pending applications (if they were to issue) are expected to expire in 2028. The patent approval process is complex and results are therefore highly uncertain if we will be able to obtain protection in any of our pending patent applications.We do not currently have and may not be able to obtain any composition of matter protection for any of our stem cell product candidates.No assurance can be given that any of our pending patent applications or future patent applications will be approved, that the scope of any patent protection granted will exclude competitors or provide us with competitive advantages, that any of the patents that have been or may be issued to us will be held valid if subsequently challenged, or that other parties will not claim rights to or ownership of our patents or other proprietary rights that we hold.We may become party to, or threatened with, future adversarial proceedings or litigation regarding our intellectual property rights, including interference proceedings before the U.S. Patent and Trademark Office and opposition proceedings before the European Patent Office. If we are unable to obtain meaningful patent protection for our products and processes, we may not be able to effectively prevent others from marketing the same or similar products or otherwise directly competing with us.Furthermore, there can be no assurance that others have not developed or will not develop the same or similar products, duplicate any of our technology or products or design around any patents that have been or may be issued to us or any future licensors.Since patent applications in the United States and in Europe are not publicly disclosed until they are published, there can be no assurance that others did not first file applications for products covered by our pending patent applications, nor can we be certain that we will not infringe any patents that may be issued to others pursuant to such applications. S - 5 We are committed to protecting our intellectual property position and to aggressively pursue our patent portfolio. Third parties may initiate legal proceedings alleging that we are infringing their intellectual property rights, the outcome of which would be uncertain and could have a material adverse effect on the success of our business. Our commercial success depends upon our ability and the ability of our collaborators to develop, manufacture, market and sell our product candidates and use our proprietary technologies without infringing the proprietary rights of third parties. We have yet to conduct comprehensive freedom-to-operate searches to determine whether our proposed business activities or use of certain of the patent rights owned by us would infringe patents issued to third parties. We may become party to, or threatened with, future adversarial proceedings or litigation regarding intellectual property rights with respect to our products and technology. Third parties may assert infringement claims against us based on existing patents or patents that may be granted in the future. If we are found to infringe a third party's intellectual property rights, we could be required to obtain a license from such third party to continue developing and marketing our products and technology. However, we may not be able to obtain any required license on commercially reasonable terms or at all. Even if we were able to obtain a license, it could be non-exclusive, thereby giving our competitors access to the same technologies licensed to us. We could be forced, including by court order, to cease commercializing the infringing technology or product. In addition, we could be found liable for monetary damages. A finding of infringement could prevent us from commercializing our product candidates or force us to cease some of our business operations, which could materially harm our business. For example, we are aware of issued third party patents directed to placental stem cells and their use for therapy and in treating various diseases.We may need to seek a license for one or more of these patents.No assurances can be given that such a license will be available on commercially reasonable terms, if at all.Claims that we have misappropriated the confidential information or trade secrets of third parties could have a similar negative impact on our business. Even if resolved in our favor, litigation or other legal proceedings relating to intellectual property claims may cause us to incur significant expenses, and could distract our technical and management personnel from their normal responsibilities. In addition, there could be public announcements of the results of hearings, motions or other interim proceedings or developments and if securities analysts or investors perceive these results to be negative, it could have a substantial adverse effect on the price of our common stock. Such litigation or proceedings could substantially increase our operating losses and reduce the resources available for development activities or any future sales, marketing or distribution activities. We may not have sufficient financial or other resources to adequately conduct such litigation or proceedings. Some of our competitors may be able to sustain the costs of such litigation or proceedings more effectively than we can because of their greater financial resources. Uncertainties resulting from the initiation and continuation of patent litigation or other proceedings could have a material adverse effect on our ability to compete in the marketplace. We have built the ability to manufacture clinical grade Adherent Stromal Cells, or ASCs, in-house. Through our experience with ASC-based product development, we have developed expertise and know-how in this field. To protect these expertise and know-how, our policies require confidentiality agreements with our employees, consultants, contractors, manufacturers and advisors. These agreements generally provide for protection of confidential information, restrictions on the use of materials and assignment of inventions conceived during the course of performance for us. These agreements might not effectively prevent disclosure of our confidential information.Moreover, there can be no assurance that any of our know-how is or will be protectable as a trade secret, or that our competitors will not be able to independently develop the same or competing technology without violating any of our protectable trade secret rights, if any. We own our intellectual property and we have no obligations to pay royalties to any third party, except for: (i) royalties to the Office of Chief Scientist (see note 8e in our audited consolidated financial statements for fiscal year 2012 included in our Annual Report on Form 10-K for the fiscal year ended June 30, 2012); and (ii) royalties payable to the Berlin-Brandenburg Center for Regenerative Therapies at Charité - University Medicine Berlin, or Charité, for new developments made within the scope of the services Charité provides under the agreement between us and Charitéin an amount to be agreed upon by the parties in the future ranging between 1%-6% of revenues actually received by us from such developments. We must further protect and develop our technology and products in order to become a profitable company. The initial patents underlying our technology are directed to methods of maintaining and expanding undifferentiated hematopoietic stem cells and to the use of those cells in cell therapy.If we do not create additional sufficient layers of patents, other companies may use our technology to develop competing products.If this happens, we may not be able to obtain a competitive position and our business would likely suffer. S - 6 Furthermore, the scope of our patents may not be sufficiently broad to offer meaningful protection.In addition, our patents could be successfully challenged, invalidated or circumvented so that our patent rights would not create an effective competitive barrier. Favorable results from compassionate use treatment or initial interim results from a clinical trial do not ensure that the trial will be successful and success in early stage clinical trials does not ensure success in later-stage clinical trials. PLX cells have been administered as part of compassionate use treatments, which permit the administration of the PLX cells outside of clinical trials. Such treatments have shown promising results, and our stock price has arisen after our public announcements relating to such results. No assurance can be given that any positive results are attributable to the PLX cells, or that administration of PLX cells to other patients will have positive results. Compassionate use is a term that is used to refer to the use of an investigational drug outside of a clinical trial to treat a patient with a serious or immediately life-threatening disease or condition who has no comparable or satisfactory alternative treatment options.Regulators often allow compassionate use on a case-by-case basis for an individual patient or for defined groups of patients with similar treatment needs. There is no assurance that we will obtain regulatory approval for PLX cells. To date, the FDA has not approved any stem-cell based drugs.We will only obtain regulatory approval to commercialize a product candidate if we can demonstrate to the satisfaction of the FDA or the applicable non-U.S. regulatory authorities, in well-designed and conducted clinical trials, that the product candidate is safe and effective and that the product candidate, including the stem cell production methodology, otherwise meets the appropriate standards required for approval. Clinical trials can be lengthy, complex and extremely expensive processes with uncertain results. A failure of one or more clinical trials may occur at any stage of testing. Success in early clinical trials does not ensure that later clinical trials will be successful, and initial results from a clinical trial do not necessarily predict final results. While results from treating patients through compassionate use have in certain cases been successful, we cannot be assured that further trials will ultimately be successful. Results of further clinical trials may be disappointing. Even if early stage clinical trials are successful, we may need to conduct additional clinical trials for product candidates with patients receiving the drug for longer periods before we are able to seek approvals to market and sell these product candidates from the FDA and regulatory authorities outside the U.S. Even if we are able to obtain approval for our product candidates through some sort of accelerated approval review program, we may still be required to conduct clinical trials after such an approval.If we are not successful in commercializing any of our lead product candidates, or are significantly delayed in doing so, our business will be materially harmed. Since we have broad discretion in how we use the proceeds from this offering, we may use the proceeds in ways with which you disagree. We have not allocated specific amounts of the net proceeds from this offering for any specific purpose.Accordingly, our management will have significant flexibility in applying the net proceeds of this offering.You will be relying on the judgment of our management with regard to the use of these net proceeds, and you will not have the opportunity, as part of your investment decision, to assess whether the proceeds are being used in ways with which you would agree.It is possible that the net proceeds will be invested in a way that does not yield a favorable, or any, return for the Company.The failure of our management to use such funds effectively could have a material adverse effect on our business, financial condition, operating results and cash flow. Investors in this offering will pay a substantially higher price than the book value of our shares. If you purchase shares in this offering, you will incur an immediate and substantial dilution in net tangible book value of $2.76 per share, assuming the sale by us of all8,000,000 shares offered hereby at $4.00 per unit(assuming no separate consideration was paid for the warrants issued in this offering). Future sales of our shares may cause the prevailing market price of our shares to decrease. We have issued a substantial number of shares issued or issuable upon exercise of warrants and options to purchase our shares that are eligible for, or may become eligible for, unrestricted resale. Any sales or registration of such shares in the public market or otherwise could reduce the prevailing market price for our shares, as well as make future sales of equity securities by us less attractive or even not feasible. The sale of shares issued upon the exercise of our options and warrants could also further dilute the holdings of our then existing shareholders. S - 7 Special Note Regarding Forward-Looking Information This prospectus supplement and the documents we incorporate by reference in this prospectus supplement contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and other Federal securities laws. All statements, other than statements of historical fact, that we include in this prospectus supplement and in the documents we incorporate by reference in this prospectus supplement, may be deemed forward-looking statements for purposes of the Securities Act of 1933, or the Securities Act, and the Exchange Act. We use the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “plan,” “project,” “will,” “would” and similar expressions to identify forward-looking statements, although not all forward-looking statements contain these identifying words. For example, we are using forward looking statements when we discuss how the results of specific cases demonstrate that PLX cells could potentially be effective in cancer patients who receive severe radiation and chemotherapy treatments, severely damaging their bone marrow, when we discuss how PLX cells could potentially assist in the recovery of bone marrow following bone marrow transplant poor engraftment or other conditions where the bone marrow is significantly compromised, when we discuss the bone marrow transplant market in the U.S, when we say that data from two Phase I clinical trials indicate that our first PLX product, PLX-PAD, is safe and potentially effective for the treatment of end stage PAD or when we say that our pre-clinical animal models have demonstrated PLX cells are also potentially effective in other inflammatory/ischemic indications, including diastolic heart failure, inflammatory bowel disease, neuropathic pain and pulmonary fibrosis. We cannot guarantee that we actually will achieve the plans, intentions or expectations and conduct the clinical studies disclosed in our forward-looking statements, achieving success in such studies, enter into collaboration with other companies and relationships with research and clinical institutions, and, accordingly, you should not place undue reliance on our forward-looking statements. There are a number of important factors that could cause actual results or events to differ materially from the forward-looking statements that we make, including the factors included in the documents we incorporate by reference in this prospectus supplement. You should read these factors and the other cautionary statements made in the documents we incorporate by reference as being applicable to all related forward-looking statements wherever they appear in this prospectus supplement, the accompanying prospectus and any document incorporated by reference. We caution you that, except as otherwise required by law, we do not undertake any obligation to update forward-looking statements we make. Use of Proceeds We estimate that the net proceeds from this offering will be approximately $29.6million at a public offering price of $4.00 per unit after deducting underwriting discounts and commissions and estimated offering expenses payable by us. If the underwriters’ option to purchaseadditional shares and/or warrants is exercised in full, we estimate that we will receive net proceeds of approximately $34.1 million, after deducting underwriting discounts and commissions and estimated offering expenses payable by us. This amount does not include the proceeds which we may receive in connection with the exercise of the warrants. We intend to use the net proceeds from this offering to fund the preparation and conduct of our clinical studies, research and product development activities, and for general corporate purposes, including working capital and administrative expenses. The amounts and timing of the expenditures may vary significantly depending on numerous factors, such as the progress of our preparation for the clinical trials and other research and development efforts, technological advances and the competitive environment for our products.Pending the use of the net proceeds, we intend to invest the net proceeds in accordance with our investment policy set by our investment committee, as amended from time to time. Price Range of Common Stock Our shares of common stock are listed on The NASDAQ Capital Market under the symbol “PSTI”. S - 8 The following table sets forth, for the periods indicated, the high and low sales prices of our common stock, as reported on NASDAQ. Calendar Quarter High Low First quarter $ $ Second quarter $ $ Third quarter (through September 6) $ $ First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ On September 12, 2012, the last reported sale price of our common stock on The NASDAQ Capital Market was $4.54 per share. Dividend Policy We have never declared or paid any cash dividends on our common stock. We intend to retain any future earnings to finance the growth and development of our business and do not anticipate paying any cash dividends in the foreseeable future. Any dividends paid will be solely at the discretion of our board of directors. S - 9 Capitalization The following table sets forth our consolidated capitalization as of June 30, 2012: ■ on an actual basis; and ■ on an as adjusted basis to give effect to our sale of the shares of common stock offered hereby at a public offering price of $4.00 per unit (assuming no separate consideration was paid for the warrants issued in this offering), after deducting underwriting discounts and commissions and estimated offering expenses payable by us (assuming no exercise of the underwriters’option to purchaseadditional shares and/or warrants). The information set forth in the following table should be read in conjunction with and is qualified in its entirety by reference to the audited and unaudited financial statements and notes thereto incorporated by reference in this prospectus supplement and the accompanying prospectus. As of June 30, 2012 (In thousands, except share data) Actual As Adjusted (unaudited) Shareholders’ equity: Common stock, par value $0.00001 per share – authorized 100,000,000 shares;46,448,051 shares issued and outstanding; 54,448,051 shares outstanding on an as adjusted basis (1) $
